Electronically Filed
                                                        Supreme Court
                                                        SCPW-15-0000697
                                                        28-SEP-2015
                                                        03:37 PM


                          SCPW-15-0000697


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                  STATE OF HAWAI'I, Petitioner,

                                vs.

    THE HONORABLE GLENN S. HARA, Judge of the Circuit Court
    of the Third Circuit, State of Hawai'i, Respondent Judge,

                                and

         XAVIER J. CORTEZ, JR. aka PEE WEE, Respondent.



                        ORIGINAL PROCEEDING

                        (CR. NO. 15-1-0043)


   ORDER DENYING PETITION FOR WRIT OF PROHIBITION OR, IN THE

         ALTERNATIVE, FOR AN ORDER STAYING PROCEEDINGS

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, J.J.)


          Upon consideration of petitioner State of Hawai'i’s

petition for a writ of prohibition or, in the alternative, for an

order staying proceedings, filed on September 24, 2015, the

documents attached thereto and submitted in support thereof, and

the record, it appears that an appeal from the circuit court’s

pretrial orders issued in the underlying criminal proceeding is

pending in the Intermediate Court of Appeals (CAAP-15-0000481)

and petitioner fails to demonstrate that extraordinary relief is
warranted from this court.    See Gannett Pac. Corp. v. Richardson,


59 Haw. 224, 226, 580 P.2d 49, 53 (1978) (a writ of prohibition


is not meant to serve as a legal remedy in lieu of normal


appellate procedures; rather, it is available in “rare and


exigent circumstances” where “allow[ing] the matter to wend its


way through the appellate process would not be in the public


interest and would work upon the public irreparable harm”); HRAP


Rule 8(c).   Accordingly, 


          IT IS HEREBY ORDERED that the petition for a writ of


prohibition is denied.


          DATED: Honolulu, Hawai'i, September 28, 2015.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2